RAWLINSON, Circuit Judge.
I respectfully dissent. The evidence in this case does not compel a decision which is contrary to that of the BIA. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995). Petitioner’s relatives remain in Fiji and when Petitioner was questioned regarding her prospective return to Fiji, she initially expressed concern only about finding work and a place to live. She made no mention of safety concerns. The evidence in this *722case does not compel a finding of past persecution or the requisite fear of future persecution. See INS v. Elias-Zaccarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). General manifestations of hostility between competing ethnic and religious groups does not constitute persecution. Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998). Accordingly, I would deny the petition for review.